Per Cdriam.
The defendant was convicted after a jury trial of rape. MCLA § 750.520 (Stat Ann 1954 Rev § 28.788). His motion for a new trial based on insufficiency of the evidence was denied. He has appealed as of right.
The complaining witness was positive in her identification of the defendant. Her detailed testimony, if believed by the jury, was clearly sufficient evidence to prove the defendant’s guilt beyond a reasonable doubt. The trial judge did not abuse his discretion in denying the defendant’s motion for a new trial.
The motion to affirm is granted.